         Case 1:19-cv-11294-PAE Document 105 Filed 03/08/21 Page 1 of 2

                                                                          Baker & McKenzie LLP

                                                                          452 Fifth Avenue
                                                                          New York, NY 10018
                                                                          United States

                                                                          Tel: +1 212 626 4100
                                                                          Fax: +1 212 310 1600
                                                                          www.bakermckenzie.com

March 05, 2021

VIA ECF

The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007
Phone: (212) 805-0268


Re:   McHenry v. Fox News Network, LLC, et al., Case No. 1:19-cv-11294-PAE-DCF

Dear Judge Engelmayer:
We have just entered our appearance in this matter as counsel for Defendants Fox News Network
and Jennifer Rauchet ("Fox Defendants") and write on behalf of all parties to request a brief stay
of discovery and corresponding extension of the Amended Civil Case Management Plan and
Scheduling Order ("CMP") (Dkt. 78) deadlines.
In support of this letter motion and consistent with the parties' February 25, 2021 letter, the parties
state that they have continued to confer regarding mediation. After an exchange of names, the
parties agreed to a private mediation before JAMS mediator, Dina Jansenson. The parties
immediately contacted Ms. Jansenson's office and scheduled the mediation for her first available
date of May 6, 2021.
To allow the parties to focus their attention on a potential resolution and to avoid the expense and
burden of continued discovery in advance of mediation, the parties jointly seek to stay discovery
through the May 6, 2021 mediation date, to extend the deadline to complete all fact discovery in
the event the mediation is not successful to June 30, 2021, and to extend all other case deadlines
consistent with a June 30, 2021 fact discovery cutoff. If adopted by the Court, the current CMP
deadlines will change as follows:
                                           Current Deadline           Proposed Deadline
         Fact Discovery                   March 31, 2021             June 30, 2021
         Depositions                      March 31, 2021             June 30, 2021
         Requests to Admit                March 1, 2021              May 31, 2021
         Expert Discovery                 May 17, 2021               August 13, 2021
         Meet and Confer re: Experts      March 1, 2021              May 31, 2021
         Pre-Motion Letter re:            April 14, 2021             July 14, 2021
         Summary Judgment
         Meet and Confer re:              April 14, 2021             July 14, 2021
         Settlement
         Case 1:19-cv-11294-PAE Document 105 Filed 03/08/21 Page 2 of 2




         Case Management               April 29, 2021            August 2021
         Conference                    2:00 pm


The parties' have not previously sought an extension of these discovery and case deadlines.1 All
parties to this action consent to the proposed extension of CMP deadlines. A proposed Revised
Civil Case Management Plan and Scheduling Order is attached reflecting the proposed deadlines.
We appreciate Your Honor’s consideration of this request.
Respectfully Submitted,
/s/ Paul Evans
Paul Evans
Employment & Compensation
Tel: +1 212 626 4336
Fax: +1 212 310 1600
paul.evans@bakermckenzie.com


cc: All counsel of record (via ECF)




Granted. By separate order, the Court has approved
the proposed amended case management plan.

SO ORDERED.
                 
           __________________________________
                 PAUL A. ENGELMAYER
                 United States District Judge
March 8, 2021




1
 The Court set a December 11, 2020 deadline for the first-phase of discovery (Dkt. 66). The
parties sought an extension of this deadline to January 8, 2021 (Dkt. 71), which the Court
granted (Dkt. 72). All first phase discovery is now complete.


401578004-v1\NA_DMS
